 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKansas City Terminal Elevator Company and Ameri-can Federation of Grain Millers, AFL-CIO,Local Union No. 16, Petitioner. Case 17-RC-948023 March 1984DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 November 1982 the Regional Director forRegion 17 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound appropriate the petitioned-for unit of all full-time and regular part-time production and mainte-nance employees (with certain exclusions) em-ployed at the Employer's Elevator No. 2 located inKansas City, Missouri. Thereafter, in accordancewith Section 102.67 of the National Labor Rela-tions Board's Rules and Regulations, the Employerfiled a timely request for review of the RegionalDirector's decision. The Employer asserted thatthe Regional Director's findings on the factualissues were clearly erroneous; that he departedfrom established Board precedent; and that the un-contradicted evidence at the hearing establishesthat the only appropriate unit for bargaining is aunit encompassing employees at both the Employ-er's Elevators Nos. 1 and 2.The National Labor Relations Board, by tele-graphic order dated 29 December 1982, grantedthe request for review. The Board, by a three-member panel, has reviewed the entire record inthis case including the parties' submissions with re-spect to the issues under review and makes the fol-lowing findings:The Employer, Kansas City Terminal ElevatorCompany, is jointly owned by Far-Mar-Co., Inc.and the Missouri Farmers Association. Prior to 1September 1982 Far-Mar-Co. operated and man-aged the entire business of the Employer whichconsisted of two grain storage elevators. WhileFar-Mar-Co. was managing the business, on 15September 1981 Petitioner was certified as the ex-clusive bargaining representative of all full-timeand regular part-time production and maintenanceemployes at Elevator No. 1. Thereafter, the Em-ployer refused to bargain pending a judicial test ofcertification, contending that the only appropriateunit should include all production and maintenanceemployees at both facilities. The Board found theEmployer in violation of Section 8(a)(5) and (1) ofthe Act, and its bargaining order was judicially en-forced. See Kansas City Terminal Elevator Co., 260269 NLRB No. 68NLRB 611 (1982), enfd. 697 F.2d 269 (8th Cir.1983).Thereafter on 1 September 1982 the Employerassumed direct responsibility for the managementof its elevators. Elevator No. 1 is located at 5801North Birmingham Road, and Elevator No. 2 is lo-cated at 1031 North Topping, both in Kansas City,Missouri. The facilities are on opposite sides of ariver and are I mile apart by water and 4 milesapart by road. Of an estimated 33 employees, 18work at Elevator No. I and 15 work at ElevatorNo. 2.On 29 October 1982 Petitioner filed a petition foran election seeking to represent the production andmaintenance employees at Elevator No. 2 in a sep-arate unit. The Employer at the hearing, however,contended that the only appropriate unit was onethat would include employees at both elevators. Inhis decision, the Regional Director noted the Em-ployer's evidence of changes in its managerialstructure and operations which occurred after theunit determination at Elevator No. 1. However, theRegional Director determined that he was preclud-ed from finding a multifacility unit to be the onlyappropriate unit in view of his previous unit deter-mination regarding Elevator No. 1. On review, theEmployer contends that the Regional Director'sdecision is erroneous based on the administrativechanges it has made which have centralized laborrelations policies and significantly reduced the au-tonomy of the superintendent at Elevator No. 2.We find merit in the Employer's contentions forthe reasons set forth below.The elevators are now administratively central-ized.' General Manager Herbert Caudill has over-all responsibility for administrative operations andlabor relations.2He annually submits to the Em-ployer's board of directors a joint budget of operat-ing costs for the elevators. Caudill determines thelabor relations policies which include safety proce-dures, work and disciplinary rules, and payrollpolicy. These policies are given to the superintend-ent at each elevator and are made available toevery employee. There is no disparity in the appli-cation of these policies between the facilities.3Fur-ther, Caudill visits the elevators several times aweek to discuss with the respective superintendentssuch matters as efficiency of operations, employ-ment problems, and possible mechanical break-' The two facilities are covered by a single Federal license whichallows for the storing of grain and issuing of warehouse receipts.I Hebert Caudill assumed this responsibility after Far-Mar-Co.'s man-agement contract was canceled I September 1982.3 It is undisputed that at the time of the hearing wages for comparablejob classifications were identical between the facilities and benefits wereapplied uniformly by the Employer.350 KANSAS CITY ELEVATOR CO.downs. Similarly, he has a standard procedure formeeting Thursday mornings at Elevator No. 1 todiscuss with the superintendents of both facilitieslong-range plans for loading and unloading grainshipments.With regard to the day-to-day operations ofthese facilities, the Employer presented uncontra-dicted evidence that Louis Barrack, superintendentat Elevator No. 2, possesses little autonomy overthe operations conducted there.4Rather LloydMcDaniel, the Employer's general superintendent,controls the day-to-day decision-making at bothelevators.5While his office is located at ElevatorNo. 1, McDaniel spends several afternoons eachweek at Elevator No. 2 observing and directingoperations and employees. Barrack reports everymorning to Elevator No. 1 to receive instructionsfrom McDaniel concerning loading, unloading,cleanup, and maintenance work at his facility.Hiring of employees is a matter within the solecontrol of McDaniel. Although Elevator No. 2 hasa personnel office, Barrack has no authority to hirewithout McDaniel's participation and approval.6McDaniel also determines when to discipline em-ployees for infractions of company rules. Indeed,after observing employees at Elevator No. 2 violat-ing work rules, McDaniel has instructed Barrack toreprimand employees for such misconduct. Fur-thermore if Barrack feels it necessary to suspend ordischarge an employee, he must submit a writtenreport for McDaniel's approval.7Barrack thus hasno independent authority to effectuate any discipli-nary action. Similarly McDaniel, within budgetguidelines, makes the ultimate decisions as to pro-motions, wage increases, and layoffs. Overtime atElevator No. 2 generally is authorized in advanceby McDaniel.8Based on the above, we find that the RegionalDirector incorrectly concluded that he was pre-cluded by the Board's earlier unit determinationfrom finding that a multifacility unit is in this case,hence the requested unit at Elevator No. 2 consti-tuted a separate appropriate unit. In so finding, werely on the evidence of administrative centraliza-'The parties stipulated that Louis Barrack is a supervisor within themeaning of Sec. 2(11) of the Act.s McDaniel was officially given direct control and responsibility overthe daily operations of the facilities on I September 1982.6 The one employee hired at Elevator No. 2 since the managerialchange was hired after Barrack told McDaniel that an employee wasneeded. Thereafter, both men together reviewed the application and theemployee was hired after McDaniel instructed Barrack to do so.I In its brief, the Employer correctly asserts that General ManagerCaudill must sign each written disciplinary action. However, the recordevidence indicates that Caudill has never directly disciplined or dis-charged an employee and that McDaniel has total authority to implementthese rules." Barrack does have authority to grant overtime if the need arises afterMcDaniel has gone for the day and authorization is otherwise impossible.tion of labor relations and the lack of supervisoryautonomy at Elevator No. 2.9Here both facilitieshave the same labor relations policies. However,what is most relevant in our analysis is whether ornot the employees at Elevator No. 2 perform theirdaily work under the autonomous supervision ofSuperintendent Louis Barrack. As noted, LloydMcDaniel, not Barrack, has total control over theday-to-day operations at this facility. He visits thefacility several times a week to review operationsand instructs Barrack as to its daily management.He also determines matters of discipline, discharge,and promotion. In addition, employees at ElevatorNo. 2 depend on McDaniel to approve their raisesand overtime. Since matters of major concern tothese employees are handled by McDaniel, we con-clude that Barrack lacks significant autonomy as todaily operations. In view of the above, we find thatthe requested unit of employees at Elevator No. 2is not a separate appropriate unit. Rather we findthat these employees share a community of inter-ests with the production and maintenance employ-ees at Elevator No. 1.Therefore, we find that the production and main-tenance employees at Elevator No. 2 should begiven the opportunity by a self-determination elec-tion to express their desires with respect to beingincluded in the existing unit represented by the Pe-titioner and we shall direct an election in the fol-lowing voting group:All full-time and regular part-time produc-tion and maintenance employees and leadmen,employed by the Employer at its Kansas CityTerminal Elevator No. 2, located at 1031North Topping, Kansas City, Missouri; exclud-ing office clerical employees, professional em-ployees, guards and supervisors as defined bythe Act.If a majority of the employees in the above-voting group cast their votes for the Petitioner,they will have indicated their desire to be a part ofthe existing production and maintenance unit cur-rently represented by the Petitioner, and the Peti-tioner may bargain for such employees as part ofthat unit.10If the employees indicate they do not9 See Petrie Stores Corp, 266 NLRB 75 (1983): Accord: Beckett Avia-tion Corp., 254 NLRB 88 (1981); Super X Drugs, 233 NLRB 1114 (1977).1' For purposes of directing the instant self-determination election, weneed not consider what effect a majority vote by the employees at Eleva-tor No. 2 to join the existing unit would have on the scope or continuedeffect of a previously executed collective-bargaining agreement applicableto employees in the original unit. However, because of our finding hereinthat employees at Elevator No. 2 are not a separate appropriate unit, theEmployer may insist during negotiations following their inclusion in theexisting unit that all employees be covered by a single bargaining agree-ment.351 352 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwish to be represented by the Petitioner, they shall [Direction of Election and Excelsior paragraphremain unrepresented. omitted from publication.]